                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello

Civil Action No. 17-cv-02506-CMA-NYW

MILTON J WEINSTEIN,

       Plaintiff,

v.

STEVEN WOITTE, Food Service Director, Airmark Food Services,

       Defendant.


 ORDER ADOPTING OCTOBER 1, 2018 RECOMMENDATION OF UNITED STATES
                          MAGISTRATE JUDGE
______________________________________________________________________

       This matter is before the Court on the October 1, 2018 Recommendation by

United States Magistrate Judge Nina Y. Wang that Plaintiff Milton Weinstein’s Pro Se

Prisoner Complaint pursuant to 42 U.S.C. § 1983 (Doc. # 1) be dismissed without

prejudice for failure to prosecute pursuant to Local Rule of Practice 41.1. (Doc. # 62.)

The Recommendation is incorporated herein by reference. See 28 U.S.C.

§ 636(b)(1)(B); Fed. R. Civ. P. 72(b).

       The Recommendation advised the parties that specific written objections were

due within fourteen (14) days after being served with a copy of the Recommendation.

(Doc. # 62 at 3.) Despite this advisement, no objections to Magistrate Judge Wang’s

Recommendation were filed by either party. “In the absence of timely objection, the

district court may review a magistrate [judge’s] report under any standard it deems

appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v.
Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not appear that Congress intended

to require district court review of a magistrate’s factual or legal conclusions, under a de

novo or any other standard, when neither party objects to those findings.”)).

       The Court has reviewed all relevant pleadings concerning the underlying claim

and the Recommendation. Based on this review, the Court concludes that Magistrate

Judge Wang’s thorough and comprehensive analyses and recommendations are

correct and that “there is no clear error on the face of the record.” Fed. R. Civ. P. 72

advisory committee’s note. Therefore, the Court ADOPTS the Recommendation of

Magistrate Judge Wang as the findings and conclusions of this Court.

       Accordingly, it is ORDERED that the Recommendation of the United States

Magistrate Judge (Doc. # 62) is AFFIRMED and ADOPTED. It is

       FURTHER ORDERED that that Plaintiff Milton Weinstein’s Complaint (Doc. # 1)

is DISMISSED WITHOUT PREJUDICE for failure to prosecute. It is

       FURTHER ORDERED that Magistrate Judge Wang’s recommendation that

Defendant’s motion to dismiss be granted in part and denied in part (Doc. # 58) and

Defendant’s objection to that recommendation (Doc. # 60) are DENIED AS MOOT in

light of this Court’s decision.

DATED: October 29, 2018

                                                 BY THE COURT:



                                                 _______________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge


                                             2
